       Case 1:19-cr-20087-KMW Document 25 Entered on FLSD Docket 12/03/2019 Page 1 of 2

*- >



                                      UNITED STA TES DISTR ICT CO URT
                                      SO UTH ERN DISTRICT OF FLOR IDA

                                 CA SE N O . 19-20087-CR-W ILLIAM S/TO RR ES

           U NITED STA TES O F AM ER ICA

           VS.

           K IERO N W O M BLE,

                           Defendant.


                                               FA CTU AL PRO FFER

                  Defendant,KIERON W OM BLE (hereinafterreferred to aséithedefendant'').hiscounsel,
           and the United States agree that,had this case proceeded to trial,the United States would have

           proven the following factsbeyond a reasonable doubt:

                  On Septemberl0,20l8,W .S.and R.D.D.('-the Victim s'')weretalkingto one anotherin
           the parking Iot Iocated at 3525 N .W . l7th Avenue in M iam i,Florida. W hile there,the V ictim s

           saw the defendantem erge from an alleyway betw een two buildings riding a bicycle. Shortly

           thereafter,thedefendantran tow ard them ,holding whatthe Victim sbelieved to bea black firearm

           (thetbW eapon''). The defendantpointed the W eapon atthe Victim sand ordered them to hand
           overtheirbelongings. In fearfortheir Iives,the Victim shanded the defendanttheirbelongings,

           including theircellularphonesand R.D.D.'Sw allet. Atthistime,the V ictim swere standing next

           to a20l8red HondaCivic (theiûl-londa Civic''). The defendantthen dem anded the keysto the
           Honda Civic while pointing the W eapon at the Victim s. The Victim s com plied w ith the

           defendant's demand and the defendantsubsequently entered the Honda Civic and sped off. A

           records check confirm ed that the Honda Civic was m anufactured in O ntario, Canada and,

           therefore,traveled in foreign com merce.
    Case 1:19-cr-20087-KMW Document 25 Entered on FLSD Docket 12/03/2019 Page 2 of 2

<
               The follow ing day,Iaw enforcem ent officers Iocated the Honda Civic and attem pted to

        conductatraffic stop. The defendantwas driving the Honda Civic butrefused to stop. A high-

        speed chase ensued and law enforcem enteventually stopped the Honda Civic and rem oved the

        defendantfrom the driver's seat. A search incidentto arrestrevealed thatthe defendantw as in

        possession ofthe Victim s'cellularphonesand R.D .D .'Swallet.

              The Parties agree that the above facts,w hich do not include aIIthe facts know n to the

        United States and Kieron W om ble, are sufficient to prove the Defendant's guilt beyond a

        reasonabledoubtforcarjacking,inviolationofTitle18,UnitedStatesCode,Section2ll941).

                                                   ARIAN A FAJARDO ORSHA N
                                                   UN ITED STATES ATTO RN EY


        Date: 7 X                          jj
                                            gjy:                        %
                                                                        <'
                                                                         A
                                                   M ARTY F G UEIRA ELFEN BEIN
                                                   A SSISTAN T UN ITED STATES ATTO RN EY


        Date: lA      >                    By:
                                                   JU LIE O LT
                                                   A TTO RN    FOR D     EN DANT


        Elate: ;>     elL                  By:           &        LZ            .

                                                   KIERON W O M BLE
                                                   DEFEN DANT




                                                     2
